UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1925



KATHRYN MATSCH,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee,
          and


UNITED STATES ARMY,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-98-443-5-2BR)


Submitted:   November 4, 1999             Decided:   November 9, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathryn Matsch, Appellant Pro Se. Fenita Morris Shepard, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kathryn Matsch appeals the district court’s order granting

summary judgment to Defendants on Matsch’s claim under the Federal

Tort Claims Act.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.      See Matsch v.

United States, No. CA-98-443-5-2BR (E.D.N.C. June 16, 1999).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2